Citation Nr: 0719866	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  06-00 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970.

This appeal arises from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

In April 2006, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge.  See 38 U.S.C.A. § 7102(b) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has PTSD as a result of his 
service in Vietnam.  Specifically, he asserts that while 
performing his duties, which included taking food to various 
locations, security duties with a Provisional Rifle Company, 
and guard duty, he witnessed sniper fire and rocket attacks 
and was involved in firefights.  See Transcript of veteran's 
hearing, held in April 2006; Veteran's letter, received in 
August 2005; VA examination report, dated in March 2004.  He 
further asserts that he helped evacuate dead and wounded 
servicemen after an explosion at an enlisted men's club in 
February 1970.  Id.  

The veteran's service records include his discharge, which 
indicates that his military occupation specialty was "cook."  
Read liberally, the veteran's personnel file (DA Form 20) 
appears to show that he served in the Republic of Vietnam 
from December 4, 1969 to November 18, 1970.  During his 
service in Vietnam, his primary duty is listed as "CG mess 
cook."  His unit during his service in Vietnam is listed as 
H&S (Headquarters and Service) Company, H&S Battalion, 1st 
FSR/FLC (Force Serve Regiment/Force Logistic Command).  

A review of his service records shows that his awards 
included the Vietnam Service Medal and the Vietnam Campaign 
Medal with device.  Although the veteran's service records 
list an expedition of "participation in operations against 
Communist aggression while serving with 1st FSR/FLC DaNang, 
RVN," the nature and extent of the veteran's participation 
in this operation is not described.  

The veteran has submitted unit histories from H&S Battalion, 
FSB/FLC for January, February, and March of 1970, which state 
that on February 5, 1970, an explosive device was detonated 
on the patio of the Enlisted Men's Club that resulted in six 
Marines and one Navy corpsman being wounded from the Company.

The veteran has also submitted photocopies of certain pages 
taken from a book entitled U.S. Marines in Vietnam, 
Vietnamization and Redeployment 1970-1971, which states that 
on February 5th there was a grenade attack on the patio of 
the FLC Maintenance Battalion enlisted men's club that killed 
one Marine and injured 62.  The book indicates that the 
incident was probably racially motivated, and that it was 
committed by other Marines.  The veteran's service records, 
and the H&S Battalion unit history for May 1970, indicate 
that H&S Battalion, 1st FSR/FLC, was based in Camp Books, Red 
Beach, Danang.  

It does not appear that an attempt has been made to verify 
the claimed stressors.  As outlined below, if participation 
in combat is not established, the RO should request 
documentation of the February 5, 1970 explosion at the FLC 
enlisted men's club with the Marine Corp University Archives, 
in order to determine whether additional helpful details may 
be discoverable.  See M21-1MR, Part IV.ii.1.D.14, and 15.  
Furthermore, it should be determined whether any of the other 
claimed stressors are appropriately described such that an 
attempt at verification is warranted.  See generally M21-1MR, 
III.iv.4.H.29.b, c.; IV.ii.1.D.14.d.

On remand, if participation in combat is not established, but 
one or more stressors are verified, the veteran should be 
scheduled for a VA PTSD examination.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the claimed in-
service stressors, as discussed above.  
Specifically, with regard to all stressors 
for which sufficient detail has been 
provided (see M21-1MR, III.iv.4.H.29.b, 
c.; IV.ii.1.D.14.d), prepare a letter 
asking the Marine Corp University Archives 
(MCUA) to provide any available 
information which might corroborate the 
veteran's claimed stressors.  Provide the 
MCUA with a description of the veteran's 
claimed stressors, and with copies of the 
veteran's personnel records showing 
service dates, duties, and units of 
assignment.  

2.  If it is determined that the veteran 
participated in combat, or that one or 
more verified stressors exist, make 
arrangements for the veteran to be 
afforded a VA psychiatric examination.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with examination.  Any 
indicated tests and studies, to include 
psychological studies, are to be 
conducted.

The examiner must express an opinion as to 
whether the veteran meets the criteria for 
PTSD contained in DSM- IV, and if he meets 
such criteria, whether PTSD can be related 
to the stressor or stressors reported by 
the veteran and established as having 
occurred during the veteran's active 
service. 

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Finally, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The appellant 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 


